Citation Nr: 0740239	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-41 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
right great toe disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection low back 
disorder.

3.  Entitlement to service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board notes that the RO characterized the issue involving 
the veteran's right great toe as involving his right foot and 
right great toe as a single issue.  However, the veteran was 
previously denied service connection for his right great toe 
on two occasions prior to the current claim.  Thus any 
disability involving the right great toe must be adjudicated 
on the basis of new and material evidence.  The combining of 
the issue with another issue does not alter the fact of the 
prior denials.

The Board has re-characterized the right great toe as 
requiring new and material evidence.  The issue of 
entitlement to service connection for a right foot disorder 
has been listed as a separate issue.  The veteran submitted a 
statement in October 2005 wherein he indicated his desire to 
pursue a right foot disorder as a separate issue.  The Board 
believes this represents a proper presentation of the issues 
on appeal.  

Finally, the Board notes that the veteran was denied an 
increased evaluation for his service-connected right knee 
disability in June 2002.  The veteran expressed his 
disagreement with the denial in November 2002.  The RO issued 
the veteran a statement of the case in April 2004.  The 
veteran submitted a substantive appeal that was received in 
August 2004.

The RO notified the veteran that his substantive appeal was 
not timely in October 2005.  The veteran has not expressed 
any disagreement with that determination.  Thus the issue 
involving an increased evaluation for his right knee 
disability is not before the Board for appellate review.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2007); Roy v. Brown, 5 Vet. App. 554 (1993).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran originally sought entitlement to service 
connection for a right great toe disorder in April 1995.  His 
claim was denied in May 1996.  Notice of the rating action 
was provided that same month.  The veteran failed to perfect 
an appeal.

The RO denied service connection for an injury to the right 
great toe and a low back disorder by way of a rating decision 
dated in June 2002.  The RO found that no new and material 
evidence was received to reopen the claim for the right great 
toe.  The rating decision adjudicated the veteran's claim, 
for the toe and back issues, on the basis of secondary 
service connection.  

A copy of the notice letter for the rating decision is not of 
record.  However, the veteran submitted a notice of 
disagreement with the rating awarded for his right knee 
disability that was adjudicated by the same rating decision 
of June 2002.  Thus there is a presumption of regularity that 
he was given notice of the decision, and his appellate 
rights, even in the absence of a copy of the letter.  See 
Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir., 2001) 
(the presumption of regularity, presumed that the Department 
had properly discharged its responsibilities by attaching a 
copy of the notice of appellate rights to the notification 
letter).  There is no indication in the record that the 
veteran expressed any disagreement with the denial of service 
connection for the right great toe, or low back.  Further, 
the veteran has not alleged any lack of notice of the rating 
decision of June 2002.  

The veteran submitted his current claim in July 2003.  At 
that time he stated that he was seeking to reopen his claim 
for several conditions as secondary to his service-connected 
right knee disability.  These included "right foot/big toe" 
and lower back.  

The RO wrote to the veteran to provide the notice required 
under the Veterans Claims Assistance Act of 2000 (VCAA) in 
October 2007.  The letter failed to advise the veteran that 
service connection for a right great toe and a low back 
disorder had been previously denied and that new and material 
evidence was required to reopen the claim in regard to those 
issues.  The basis for the prior denials for the right great 
toe or the back, whether direct or secondary, is not relevant 
to the question of finality.  The veteran was denied 
entitlement for the underlying benefit - service connection - 
for the great toe in 1996 and 2002, and low back in 2002.  
Whether the denials were on a direct or secondary basis goes 
only to the theory for entitlement.  See Bingham v. Principi, 
421 F.3d 1346, 1348-49 (Fed. Cir. (2005).  

The RO issued a rating decision that addressed a number of 
issues in January 2004.  A final decision on the issues on 
appeal was deferred.  However, the RO did make a 
determination that the veteran's claim, in regard to his 
right great toe and low back issues, was reopened.  The 
veteran was scheduled for VA examinations in March and April 
2004, respectively, to develop evidence in the case but he 
failed to report for the examinations.  

The RO denied service connection for the issues on appeal by 
way of a rating decision dated in May 2004.  The RO denied 
service connection for a right great toe disability on a 
direct basis but denied the low back disorder on a secondary 
basis.  

The veteran requested a local hearing in regard to his claim.  
He had an informal conference with a Decision Review Officer 
(DRO) in October 2005.  The veteran submitted a statement at 
that time wherein he declared that he was seeking service 
connection for the issues on appeal on a direct basis only.  
The DRO noted that the veteran alleged that he received 
treatment for his claimed toe and back injuries in service, 
and with VA after service.  However, the veteran had not 
provided any dates of treatment.  

The DRO issued a statement of the case (SOC) in October 2005.  
The DRO denied the veteran's claim for service connection as 
a matter of law because he failed to report, without good 
cause, for VA examinations in March 2004, and April 2004, 
respectively.  The DRO cited to 38 C.F.R. § 3.655(b) as the 
underlying authority which provides that if a claimant fails 
to report for an examination on a reopened claim, the claim 
shall be denied.  

The veteran perfected his appeal in this case in December 
2005.  At that time he asked to be given a copy of all of his 
medical records from his service in the Army, from 1976 to 
1979, and from his two years in the National Guard.  The 
veteran did not provide any further information regarding his 
claimed National Guard service to include which state and for 
what period.  

Despite the RO's determination to reopen the case in January 
2004, the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  The Board is unable to make that 
determination at this point because of a number of 
procedural/due process matters that must be addressed before 
an appellate review is appropriate.  

These include a letter providing the veteran with the proper 
notice required by the VCAA.  The letter must inform the 
veteran of the prior denial of his claim for the right great 
toe and low back disorder issues on appeal, the bases for the 
denial, and what evidence is necessary to support a claim for 
service connection.   See Kent v. Nicholson, 20 Vet. App. 1, 
10 (2006).

The veteran has stated he had two years of service in the 
National Guard.  A review of the claims folder does not show 
any additional service for the veteran beyond his three years 
of active duty.  However, as the veteran has made the 
allegation of such service, he should be asked to clarify his 
statement.  If he maintains that he had such additional 
service, or provides evidence of it, a request for his 
service medical records (SMRS) for that service must be made.

The veteran testified at a Travel Board hearing in June 2007.  
He did not discuss his claimed National Guard service.  
However, he did say that he had received treatment for his 
right big toe and back at a VA facility in Long Beach, 
California, in 1980.  (Transcript p. 5).  He also said that 
he had treatment at Long Beach Community Hospital at that 
time.  This would have been approximately one year after his 
active service.  An effort must be made to obtain those 
records, if available.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2007) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
from 1979 to the present.  The RO should 
attempt to obtain and associate with the 
claims folder any medical records 
identified by the veteran.  

The veteran testified to receiving 
treatment at a VA facility in Long Beach 
in 1980.  A check for those records 
should be made even if the veteran fails 
to respond to a query.

3.  The veteran should be contacted and 
asked to confirm if he had additional 
military service in the National Guard.  
If so, he should be asked to provide the 
necessary information to allow the RO to 
request the SMRs related to that service. 

4.  After undertaking any other 
development deemed appropriate, to 
include an examination if the evidence 
supports that action, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

